UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA
No. 19 CR 509
Vv.
Judge Martha M. Pacold
KELLY TURNER

PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)
and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

1. All of the materials provided by the United States in preparation for, or
in connection with, any stage of the proceedings in this case (collectively, “the
Materials”) are subject to this protective order and may be used by defendant and
defendant’s counsel (defined as counsel of record in this case) solely in connection
with the defense of this case, and for no other purpose, and in connection with no
other proceeding, without further order of this Court.

2. Within the category of Materials covered by this protective order are
certain materials disclosed or to be disclosed by the government that contain
particularly sensitive information, including (a) nonparty names, addresses, dates of
birth, driver’s license numbers, social security numbers, and other identifying
information; (b) nonparty financial and medical insurance information; (c) nonparty
medical records; and (d) information that discloses the identity of cooperating
individual(s). These materials shall be plainly marked as sensitive by the

government prior to disclosure.
3. Defense counsel is responsible for securely maintaining the Materials.
Defendant and defendant’s counsel shall not disclose the Materials or their contents
directly or indirectly to any person or entity other than persons employed to assist in
the defense, including secretaries, paralegals, investigators, interpreters, and
experts; persons who are interviewed by defense counsel as potential witnesses; or
counsel for potential witnesses (collectively, “authorized persons”). Potential
witnesses and their counsel may be shown copies of the Materials as necessary to
prepare the defense, but may not retain copies without prior permission of the Court.

4, Before providing materials to an authorized person, defendant’s counsel
must provide the authorized person with a copy of this Order and require the
authorized person to sign a copy of the “Acknowledgment of Protective Order and
Proper Handling of Materials Subject Thereto” attached to a copy of this Order
acknowledging that the authorized person has received a copy of and reviewed this
Order, and has agreed to be bound by its terms and conditions subject to sanctioning
by the Court for any violations of this Order. Defendant’s counsel shall maintain a
copy of the signed statement of each authorized person for a period of twelve months
after the conclusion of all stages of this case or the length of time that defendant’s
counsel retains the Materials, and shall provide copies of the signed statement of each
authorized person to the government upon request.

5. If defendant and defendant’s counsel believe that a person—who does

not fit within the categories of authorized persons defined in Paragraph 3—should be
permitted to review and/or retain copies of the Materials, defendant must apply ex
parte to the Court for permission prior to disclosing the Materials. If the Court grants
permission, the person(s) to whom the Court permits disclosure shall be added to the
group of authorized persons described above and be subject to this protective order
and the rules applicable to authorized persons as set forth in this protective order.

6. Defendant, defendant’s counsel, and authorized persons shall not copy
or reproduce the Materials except in order to provide copies of the materials for use
in connection with this case by defendant, defendant’s counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original Materials.

7. Defendant, defendant’s counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials.

8. A party seeking to use sensitive information in a public filing must first
seek permission from the Court to submit the sensitive information under seal (except
if defendant chooses to include in a public document sensitive information relating
solely and directly to defendant). No documents may be filed under seal absent a
motion, filed and noticed for hearing prior to the due date of the particular filing,

showing good cause for sealing a portion of the record in the case.
9. Upon conclusion of all stages of this case, all of the materials and all
copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. If defense counsel has made copies of the Materials and
provided copies to others to the extent permitted by this Order, it is defense counsel's
responsibility to collect those copies at the conclusion of the case. The Materials may
be (a) destroyed; (b) returned to the United States; or (c) retained in defense counsel’s
case file. The government or the Court may require a certification as to the disposition
of any such Materials. In the event that the Materials are retained by defendant's
counsel, the restrictions of this Order continue in effect for as long as the materials
are so maintained, and the Materials may not be disseminated or used in connection
with any other matter without further order of the Court.

10. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit
defendant’s counsel in the use of the materials in judicial proceedings in this case
(subject to the rules governing the use of the sensitive materials in public filings as
set forth in Paragraph 8). If sensitive materials are displayed in a public courtroom
as part of a judicial proceeding, personal identifiers shall be redacted, or if defense
counsel believes redaction is impracticable, counsel shall file a motion, ex parte, with

the Court seeking guidance as to the proper method for displaying such Materials.
11. Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

ENTER:
Wada WA CRB
HONORABLE MARTHA M. PACOLD

United States District Court
Northern District of Illinois

 

Date: February 14, 2020
ACKNOWLEDGMENT OF PROTECTIVE ORDER AND
PROPER HANDLING OF MATERIALS SUBJECT THERETO

I (name):

(a) am employed as a(n) and I am assisting RAYMOND
PIJON (attorney) in the preparation of the defense of KELLY TURNER (defendant);

OR

(b) am participating in an interview with RAYMOND PIJON (attorney)
regarding the defense of KELLY TURNER (defendant).

In anticipation of reviewing materials produced by the government in this
matter, I have reviewed the attached Order. I understand its contents. I agree that I
will only access the protected materials for the purposes of preparing the defense
case. I will not make any copies of any of the protected materials without further
order of the Court. I understand that failure to abide by this Order may result in

sanctions by this Court.

DATED:

 

[Name]
